 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          DAVID PETERSON, et al.,                      CASE NO. C19-0312JLR

11                               Plaintiffs,             ORDER STRIKING
                   v.                                    DEFENDANT’S DISCOVERY
12                                                       MOTION
            UNITED STATES OF AMERICA,
13
                                 Defendant.
14

15          Before the court is Defendant United States of America’s (“the Government”)

16   Federal Rule of Civil Procedure 35 motion for an order compelling Plaintiffs David

17   Peterson and Deborah Peterson to submit to psychological examinations. (Mot. (Dkt.

18   # 17).) The Government filed its motion without first requesting a conference with the

19   court. (See Dkt.) The motion therefore contravenes the court’s June 4, 2019, scheduling

20   order. (See Sched. Order (Dkt. # 16) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v))

21   (“[P]ursuant to Federal Rule of Civil Procedure 16, the Court ‘direct[s] that before

22   moving for an order relating to discovery, the movant must request a conference with the


     ORDER - 1
 1   court’ by notifying [the courtroom deputy] . . . .” (second alteration in original))); see

 2   also Fed. R. Civ. P. 16(b)(3)(B)(v) (permitting the court, in its scheduling order, to

 3   “direct that before moving for an order relating to discovery, the movant must request a

 4   conference with the court”). Accordingly, the court STRIKES the Government’s motion

 5   (Dkt. # 17) without prejudice to renewing the motion in a manner that comports with the

 6   court’s scheduling order.

 7          Dated this 6th day of March, 2020.

 8

 9                                                      A
                                                        JAMES L. ROBART
10
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
